2020 IL App (1st) 192099

                                          No. 1-19-2099

                                 Opinion filed December 15, 2020.

                                                                                Second Division



                                             IN THE

                                APPELLATE COURT OF ILLINOIS

                                        FIRST DISTRICT


THE GRASSROOTS COLLABORATIVE and                    )      Appeal from the
RAISE YOUR HAND FOR ILLINOIS PUBLIC                 )      Circuit Court of
EDUCATION,                                          )      Cook County.
                                                    )
       Plaintiffs-Appellants,                       )
                                                    )
              v.                                    )      No. 2019 CH 04888
                                                    )
THE CITY OF CHICAGO,                                )      The Honorable
                                                    )      Neil H. Cohen,
       Defendant-Appellee.                          )      Judge Presiding.


       JUSTICE LAVIN delivered the judgment of the court, with opinion.
       Justice Cobbs concurred in the judgment and opinion.
       Justice Pucinski dissented, with opinion.

                                           OPINION

¶1     Plaintiffs, The Grassroots Collaborative (Grassroots) and Raise Your Hand for Illinois

Public Education (RYH), appeal from the circuit court’s dismissal of their complaint against

defendant, the City of Chicago (City), under section 2-619.1 of the Code of Civil Procedure

(Code) (735 ILCS 5/2-619.1 (West 2018)) based on a lack of standing. For the reasons that

follow, we affirm.
No. 1-19-2099


¶2                                       BACKGROUND

¶3     Plaintiffs alleged the following in their complaint. Plaintiffs are two nonprofit

organizations operating within Chicago and Illinois as a whole. Grassroots is composed of 11

organizations that work together to create equitable policy with the mission to “bring together

organizations across different political movements to resist the corporate interests working

against its constituents.” In pursuing its goal of helping disenfranchised people, Grassroots has

worked to close corporate tax loopholes and raise the minimum wage. Additionally, Grassroots

has developed and implemented a training program for its organizations and community

members called the “People’s Academy.”

¶4     RYH is a coalition of parents and concerned citizens whose mission is to “engage,

inform, and empower parents to protect and strengthen public education for all children in

Chicago and Illinois, eliminate inequities in public schools, and work at the grassroots for the

public good that is public education.” To this end, RYH engages in projects and programs “in

areas relating to equitable school funding, special education, facilities, curriculum, privatization,

standardized testing, student privacy, and democratic, accountable, and transparent school

governance.”

¶5     Plaintiffs alleged that the City, for over 30 years, has illegally administered the Tax

Increment Financing (TIF) program under the Tax Increment Allocation Redevelopment Act

(TIF Act) (65 ILCS 5/11-74.4-1 et seq. (West 2018)) in a racially and ethnically discriminatory

manner. In an effort to eradicate and prevent blighted areas, municipalities can use the TIF

program to fund public and private developments in designated TIF districts. To be designated a

TIF district, the area must qualify as a blighted area, conservation area (an area at risk of

becoming blighted), industrial park conservation area, or intermodal terminal facility area, as


                                                -2-
No. 1-19-2099


those terms are defined under the TIF Act. Additionally, a redevelopment plan must be created

for blighted or conservation areas to be designated as TIF districts, which must include a

comprehensive plan to address and eliminate the conditions that qualify them as blighted or

conservation areas. Finally, a redevelopment plan cannot be adopted and a TIF district cannot be

designated unless the municipality finds that the “but-for test” has been satisfied, i.e., “the

redevelopment project area on the whole has not been subject to growth and development

through investment by private enterprise and would not reasonably be anticipated to be

developed without the adoption of the redevelopment plan.” 65 ILCS 5/11-74.4-3(n)(J)(1) (West

2018). TIF districts are designated for periods of somewhere between 23 and 35 years,

depending on the type of TIF district and whether a renewal of its designation is obtained.

¶6     At the time that a TIF district is created, the value of all property in that district is

assessed and set as the base level equalized assessed valuation (EAV). Taxes are collected on the

base level EAV as usual and distributed to the taxing bodies that would normally receive those

taxes. In Chicago, the taxing bodies that receive revenue from the base level EAV include the

City, Chicago Public Schools, City of Chicago Library Fund, Chicago Park District, City

Colleges of Chicago, Cook County, Cook County Forest Preserve, and the Metropolitan Water

Reclamation District of Greater Chicago. For the duration of the TIF district, should the value of

the property in the TIF district increase, any taxes collected on that increase are separated from

the taxes collected on the base level EAV and placed in a separate fund. These taxes are then

used by the City to fund public projects and private developments within the TIF district or

immediately adjacent TIF districts. After the expiration and dissolution of a TIF district, all taxes

collected within the former TIF district are collected and distributed as usual, and any surplus

funds remaining in the TIF district may be returned to the taxing bodies.


                                                 -3-
No. 1-19-2099


¶7      According to plaintiffs, over the past 30 years, the City designated areas as TIF districts

that were not blighted or in danger of becoming blighted and that were already experiencing or

likely to experience economic growth. These illegally designated TIF districts tended to be in

predominantly white areas of the City, near other thriving and affluent neighborhoods. As a

result, because those illegally designated TIF districts were likely to experience growth absent

their designation as TIF districts, they captured increased tax revenue that otherwise would have

gone to the general revenue fund. This resulted in the predominantly white and affluent residents

of the illegally designated TIF districts to exclusively benefit from the increased tax revenue that

should have benefited all City residents, including Black and Hispanic residents. Moreover,

citizens outside of the illegally designated TIF district were required to pay increased taxes to

compensate for any shortfall created by the siphoning of the incremental taxes that would have

otherwise gone to the general revenue fund. Plaintiffs also alleged that the City’s discriminatory

administration of the TIF program in favor of predominantly white and affluent residents

deprived predominantly Black and Hispanic areas that are blighted or at risk of becoming

blighted, the opportunity to be designated TIF districts. This consequently denied the Black and

Hispanic communities in those areas the economic development encouraged by the TIF program.

Plaintiffs alleged that in 2017, $660 million in revenue was brought in by and directed to the

City’s TIF districts.

¶8      In their complaint, plaintiffs specifically challenged the City’s creation of the Cortland

and Chicago River TIF district. That district, consisting of 168 acres bounded by Webster

Avenue, Clybourn Avenue, North Avenue and Elston Avenue, is surrounded by the popular

neighborhoods of Logan Square, Bucktown, Wicker Park and Lincoln Park. The population

within a half-mile radius of the center of the Cortland and Chicago River TIF district is nearly


                                                -4-
No. 1-19-2099


80% non-Hispanic white, 12% Hispanic, and 4% Black. Historically, the land in that district had

been used for manufacturing and industrial purposes. Between 1990 and 2015, however, much of

the manufacturing moved out of the district.

¶9     In 2016, the City began developing plans to modernize the land use in the Cortland and

Chicago River TIF district and to create opportunities for retail and residential development.

During this time, and even in the years leading up to it, real estate developer Sterling Bay began

to purchase tracts of land within the district. In July 2017, the city council passed an ordinance

that repealed many of the industrial zoning laws previously imposed on the area and opened the

way for mixed use development. Shortly thereafter, Sterling Bay pitched the land to Amazon for

development through the use of TIF funding. Amazon declined the offer, and Sterling Bay

revised its plans for redevelopment of the area. Despite public opposition to the use of TIF

funding for the redevelopment of the area, on April 10, 2019, the city council passed ordinances

that created the Cortland and Chicago River TIF district and also approved a redevelopment

agreement that named Sterling Bay’s subsidiaries as the developer.

¶ 10   Plaintiffs alleged that the Cortland and Chicago River TIF district failed the “but-for test”

to be designated as a TIF district under the TIF Act, because it was reasonably anticipated to

develop and grow naturally without the TIF district and redevelopment plan. This is because the

Cortland and Chicago River TIF district is located between the economically growing

community of Logan Square and the affluent neighborhoods of Bucktown, Lincoln Park, and

Wicker Park; natural economic expansion is occurring in the district and in the surrounding

areas; the value of improved land is rising at a rate higher than the rest of Chicago; and Sterling

Bay bought and created redevelopment plans for large portions of the land in the district prior to

the area being designated a TIF district.


                                                -5-
No. 1-19-2099


¶ 11    Plaintiffs also alleged that the Cortland and Chicago River TIF district failed to satisfy

the requirements to be considered a “blighted area” under the TIF Act because the City failed to

consider 2018 data that would have shown, in contradiction to the City’s conclusion, that the

EAV values in the area were not lagging.

¶ 12    The creation of the Cortland and Chicago River TIF district, plaintiffs alleged, resulted in

$1.3 billion being spent on redevelopment projects in the district when that money would have

otherwise gone to the general revenue fund and been allocated across the City. In addition,

residents across the City would likely have to pay greater taxes to make up for the money spent

in illegally designated TIF districts, such as the Cortland and Chicago River TIF district, despite

the fact that the benefits of these TIF districts would inure to the predominantly white residents

of the districts.

¶ 13    Plaintiffs alleged that, as a result of the City’s discriminatory administration of the TIF

program and the City’s designation of the Cortland and Chicago River TIF district, they have

been injured. Specifically, Grassroots alleged that the City’s actions resulted in Grassroots, over

time, diverting resources away from its normal advocacy efforts to instead devote them to

addressing the inequities created by the City’s actions. According to Grassroots, if left

unaddressed, these inequities would detrimentally affect Grassroots’ ability to advocate for

equitable development in Chicago and to resist the use of public funds to benefit corporate

interests. Grassroots’ efforts to reform the City’s administration of the TIF program has included

authoring a report on the impact of the City’s use of the TIF program to invest in downtown

Chicago; organizing and participating in press conferences, community meetings, and other

events; introducing ordinances; and preparing members to publicly comment at city council

meetings and public hearings. Grassroots alleged that the City’s actions frustrated its mission to


                                                 -6-
No. 1-19-2099


create equitable policies that improve the lives of disenfranchised people in Chicago and caused

and will continue to cause Grassroots to divert time and resources from its other programs and

projects to combat the City’s discriminatory administration of the TIF program and the creation

of the Cortland and Chicago River TIF district.

¶ 14   Similarly, RYH alleged that the City’s actions, over time, caused RYH to divert resources

from its work in other areas to address the inequities resulting from the City’s actions. These

inequities, RYH alleged, if not addressed, would detrimentally affect RYH’s ability to protect

and strengthen public education for all children. RYH’s efforts to combat the effects of the City’s

actions included organizing campaigns to advocate for the return of the TIF surplus to Chicago

Public Schools and other taxing bodies; supporting parents’ efforts to meet with aldermen about

the TIF districts through research, data collection and analysis, and training; presenting

testimony on school funding inequities and the need for TIF reform at Chicago Board of

Education meetings; and educating and informing parents of Chicago Public Schools students

about the impact on public education funding resulting from the creation of the Cortland and

Chicago River TIF district, organized advocacy, and action steps. RYH alleged that the City’s

actions frustrated its mission to advocate for quality public education and eliminate inequities in

public schools and has caused and will continue to cause RYH to divert time and resources from

its other programs and projects to combat the City’s discriminatory administration of the TIF

program and the creation of the Cortland and Chicago River TIF district.

¶ 15   Ultimately, plaintiffs alleged that the City’s discriminatory administration of the TIF

program violated the Illinois Civil Rights Act of 2003 (740 ILCS 23/5(a)(1), (2) (West 2018)

(count I)); and the TIF Act (65 ILCS 5/11-74.4-3(a), (n) (West 2018) (count II)).




                                                -7-
No. 1-19-2099


¶ 16   The City moved to dismiss plaintiffs’ complaint pursuant to section 2-619.1 of the Code

(735 ILCS 5/2-619.1 (West 2018)), asserting, among other things, that plaintiffs lacked standing

to maintain their action because their alleged diversion of resources was not a distinct, palpable

injury to a legally cognizable interest and was not fairly traceable to the City’s actions. Plaintiffs,

relying on the holding of Havens Realty Corp. v. Coleman, 455 U.S. 363 (1982), asserted that

they had standing because their injuries consisted of the frustration of their missions and

diversion of their resources to counteract that frustration.

¶ 17   Following a hearing on the matter, the circuit court concluded that plaintiffs lacked

standing and, consequently, granted the City’s motion to dismiss their case with prejudice. In

reaching its conclusion, the court found that, because plaintiffs’ expenditures of time and

resources were part and parcel of their core missions and a result of plaintiffs’ decision on how

to allocate their resources, the diversion of resources did not constitute a distinct and palpable

injury to a legally cognizable interest that was fairly traceable to the City’s conduct. The court

also found the decision in Havens inapplicable because the plaintiff organization there, unlike

here, alleged that the defendant’s actions impaired its ability to provide specific services to its

constituents. Accordingly, the circuit court dismissed plaintiffs’ case with prejudice.

¶ 18   We note that, although the circuit court’s decision was based on plaintiffs’ lack of

standing under section 2-619(a)(9) of the Code (735 ILCS 5/2-619(a)(9) (West 2018)), the court

dismissed their case with prejudice pursuant to section 2-619.1 of the Code.

¶ 19   This appeal followed.

¶ 20                                        ANALYSIS

¶ 21   Section 2-619.1 of the Code allows the movant to combine a section 2-615 motion to

dismiss (735 ILCS 5/2-615 (West 2018)) with a section 2-619 motion to dismiss (735 ILCS 5/2-


                                                 -8-
No. 1-19-2099


619) (West 2018)). In re Application of County Treasurer, 2012 IL App (1st) 101976, ¶ 28. A

section 2-615 motion attacks the legal sufficiency of the nonmovants’ claim whereas a section 2-

619 motion admits the legal sufficiency of their claim but asserts affirmative defenses or other

matters that avoid or defeat it. Gatreaux v. DKW Enterprises, LLC, 2011 IL App (1st) 103482,

¶ 10. We review the lower court’s judgment on a section 2-619.1 motion de novo, and we may

affirm the court’s judgment on any basis in the record, regardless of whether the court relied on

that basis or whether its reasoning was correct. Id.

¶ 22   On appeal, plaintiffs contend that the circuit court erroneously dismissed their case with

prejudice because they alleged a sufficient injury based on the diversion of their resources to

combat the City’s discriminatory administration of the TIF program and the illegal designation

of the Cortland and Chicago River TIF district, to confer standing on them. We disagree.

¶ 23   As an initial matter, we note that the parties have spent a great deal of time debating

whether federal or Illinois law governs the question of plaintiffs’ standing in this case. And,

while the parties have correctly observed that Illinois courts tend to find federal law persuasive

on the issue of standing, we are not bound to follow it. Greer v. Illinois Housing Development

Authority, 122 Ill. 2d 462, 491 (1988). That being said, we will address relevant differences in

the law as to standing on an as-needed basis below.

¶ 24   The purpose of the standing requirement is to ensure that only those parties with a real

interest in the outcome of the case are able to raise issues and to preclude those who have no

interest in the controversy from bringing suit. Glisson v. City of Marion, 188 Ill. 2d 211, 221

(1999). To have standing in a case, a plaintiff must have sustained an injury, actual or threatened,

to a legally cognizable interest, and that injury must be “(1) distinct and palpable; (2) fairly

traceable to the defendant’s actions; and (3) substantially likely to be prevented or redressed by


                                                 -9-
No. 1-19-2099


the grant of the requested relief.” Id.; see also Valley Forge Christian College v. Americans

United for Separation of Church & State, Inc., 454 U.S. 464, 472 (1982) (“Art. III requires the

party who invokes the court’s authority to ‘show he personally has suffered some actual or

threatened injury as a result of the putatively illegal conduct of the defendant,’ [citation], and that

the injury ‘fairly can be traced to the challenged action’ and ‘is likely to be redressed by a

favorable decision’ [citation].”); Common Cause Indiana v. Lawson, 937 F.3d 944, 949 (7th Cir.

2019) (“To assert standing for injunctive relief, [organizations] must show that they are under an

actual or imminent threat of suffering a concrete and particularized ‘injury in fact’; that this

injury is fairly traceable to the defendant’s conduct; and that it is likely that a favorable judicial

decision will prevent or redress the injury.”).

¶ 25    With that in mind, we must determine whether plaintiffs sustained a distinct and palpable

injury to a legally cognizable interest that was fairly traceable to the City’s actions in this case.

Plaintiffs’ allegations as to their claimed injuries, when boiled down, are essentially that the

City’s discriminatory administration of the TIF program and unlawful designation of the

Cortland and Chicago River TIF district frustrated their missions by compelling them to engage

in advocacy directed against the City’s actions. This advocacy required them to divert resources

they would have otherwise invested in other advocacy efforts directed against other practices or

policies that ran counter to their missions. Plaintiffs contend this frustration of mission and

diversion of resources constituted an injury sufficient to establish their standing under Havens.

The City disagrees, as do we.

¶ 26    In Havens, the plaintiff organization, Housing Opportunities Made Equal (HOME),

alleged that the defendant realty company engaged in racial steering, i.e., turned Black applicants

away from its apartments but did not do the same to white applicants. 455 U.S. at 368. HOME


                                                  - 10 -
No. 1-19-2099


further alleged that it was a nonprofit organization whose purpose was “ ‘to make equal

opportunity in housing a reality in the Richmond[, Virginia,] Metropolitan Area.’ ” Id. To that

end, HOME operated a housing counseling service and investigated and referred complaints on

housing discrimination. Id. HOME alleged that it was injured in that Havens’ racial steering

practices had frustrated its counseling and referral services and, consequently, served as a drain

on its resources. Id. at 369. Specifically, HOME alleged the following:

           “Plaintiff HOME has been frustrated by defendants’ racial steering practices in its

       efforts to assist equal access to housing through counseling and other referral services.

       Plaintiff HOME has had to devote significant resources to identify and counteract the

       defendant’s [sic] racially discriminatory steering practices.” (Internal quotation marks

       omitted.) Id. at 379.

Without much discussion, the United States Supreme Court reached the following conclusion

with respect to HOME’s standing to bring suit against Havens:

           “If, as broadly alleged, [Havens’] steering practices have perceptibly impaired

       HOME’s ability to provide counseling and referral services for low- and moderate-

       income homeseekers, there can be no question that the organization has suffered injury in

       fact. Such concrete and demonstrable injury to the organization’s activities—with the

       consequent drain on the organization’s resources—constitutes far more than simply a

       setback to the organization’s abstract social interests ***.” Id.

¶ 27   Plaintiffs contend that, like HOME in Havens, they were injured because their core

purposes were undermined by the City’s illegal administration of the TIF program, resulting in

the diversion of their resources to combat the City’s actions. More specifically, plaintiffs claim

that their goals could not be met when illegal TIF districts continued to siphon funds that could


                                               - 11 -
No. 1-19-2099


otherwise be used to fund public schools and other vital public institutions. Even accepting these

allegations as true, as we must, we do not believe that they establish plaintiffs’ standing under

the holding of Havens.

¶ 28   Although the Havens decision referenced HOME’s use of resources to combat Havens’

racial steering practices, the focus and basis of the Court’s decision that HOME had standing in

its own right was HOME’s allegation that Havens’ racial steering practices impaired its

provision of its counseling and referral services. The Court’s focus on the impairment of

HOME’s services (as opposed to the drain on its resources) is readily apparent from its

discussion:

              “If, as broadly alleged, [Havens’] steering practices have perceptibly impaired

       HOME’s ability to provide counseling and referral services ***, there can be no question

       that the organization has suffered injury in fact. Such concrete and demonstrable injury

       to the organization’s activities—with the consequent drain on the organization’s

       resources—constitutes far more than simply a setback to the organization’s abstract

       social interests ***.” (Emphases added.) Id.

Accordingly, under our reading of Havens, an organization is injured for purposes of standing

when the provision of its services or the performance of its activities is impaired by the defendant’s

actions. Although the drain on or diversion of resources that may accompany that impairment

might compose a portion of the organization’s injury, we see no basis in Havens to conclude that

it alone qualifies as an injury sufficient to confer standing on an organization.

¶ 29   Our conclusion in this respect is bolstered by a number of cases: Common Cause Indiana,

937 F.3d at 954-55 (explaining that organizations do not have standing based on work they are

already performing, but rather, “[t]he question is what additional or new burdens are created by


                                                 - 12 -
No. 1-19-2099


the law the organization is challenging,” and finding that “[t]he Organizations in this case have

shown that Act 442’s effect [(Ind. Code § 3-7-38.2-5(d)-(e) (West 2018))] on their work goes far

beyond ‘business as usual.’ They have done so through concrete evidence showing that Act 442

is already disrupting their operations, and if it goes into effect, it will likely require them

significantly to change or expand their activities.”); Lane v. Holder, 703 F.3d 668, 674-75 (4th

Cir. 2012) (noting that the Havens decision was based on the plaintiff’s allegation that the

defendant’s actions impaired its ability to provide counseling and referral services, and

concluding that the plaintiff organization’s diversion of resources was not an injury sufficient to

confer standing because “[a]lthough a diversion of resources might harm the organization by

reducing the funds available for other purposes, ‘it results not from any actions taken by [the

defendant], but rather from the [organization’s] own budgetary choices’ ” (quoting Fair

Employment Council of Greater Washington, Inc. v. BMC Marketing Corp., 28 F3d 1268, 1276

(D.C. Cir. 1994))); Plotkin v. Ryan, 239 F.3d 882, 886 (7th Cir. 2001) (where the Better

Government Association had in the past used investigators, attorneys, journalistic techniques,

and litigation to expose corruption and advance government reform, its expenditure of time and

money in the same manner to pursue the fraud alleged in Plotkin did not confer standing on it

because “ordinary expenditures as part of an organization’s purpose do not constitute the

necessary injury-in-fact required for standing”); Animal Legal Defense Fund v. Quigg, 932 F.2d

920, 936 (Fed. Cir. 1991) (“HFA and AVAR assert only a general interest in preventing cruelty

to animals. That these appellants allege that they will expend more dollars on organizational

activities and expenses [to counteract the defendants’ alleged illegal actions] does not serve to

distinguish them from any member of the public with a particularized conviction about




                                                 - 13 -
No. 1-19-2099


protecting animals. *** Thus, HFA and AVAR have failed to allege any legally cognizable

injury.” (Emphasis in original.)).

¶ 30   Particularly illustrative is Food & Water Watch, Inc. v. Vilsack, 808 F.3d 905 (D.C. Cir.

2015). In that case, the plaintiffs, including plaintiff Food & Water Watch, Inc. (FWW), sought

to challenge regulations promulgated by the United States Department of Agriculture related to

inspections of poultry intended for human consumption. Id. at 909-12. The circuit court,

however, dismissed FWW’s claims based on a lack of standing, and the appellate court affirmed

that conclusion. Id. at 912, 921. FWW’s claim of standing was based on allegations that

permitting the regulations at issue to go into effect would render the time and resources it had

spent combatting the regulations a waste and would require FWW to increase the time, money,

and other resources spent on educating its members and the general public about the effects of

the regulations and on encouraging its members and the general public to purchase their poultry

from farmers’ markets or directly from producers. Id. at 920.

¶ 31   In assessing whether these claims amounted to an injury sufficient to confer standing on

FWW, the court provided a thorough discussion of the applicable principles:

       “An organization must allege more than a frustration of its purpose because

       frustration of an organization’s objectives ‘is the type of abstract concern that does not

       impart standing.’ [Citation.] ‘The court has distinguished between organizations that

       allege that their activities have been impeded from those that merely allege that their

       mission has been compromised.’ [Citation.] Accordingly, for FWW to establish

       standing in its own right, it must have ‘suffered a concrete and demonstrable injury to

       [its] activities.’ [Citation.] Making this determination is a two-part inquiry—‘we ask,

       first, whether the agency’s action or omission to act injured the [organization’s] interest


                                               - 14 -
No. 1-19-2099


       and, second, whether the organization used its resources to counteract that harm.’

       [Citation.] ***

           To allege an injury to its interest, ‘an organization must allege that the defendant’s

       conduct perceptibly impaired the organization’s ability to provide services in order to

       establish injury in fact.’ [Citation.] An organization’s ability to provide services has been

       perceptibly impaired when the defendant’s conduct causes an ‘inhibition of [the

       organization’s] daily operations.’ [Citation.] Our precedent makes clear that an

       organization’s use of resources for litigation, investigation in anticipation of litigation, or

       advocacy is not sufficient to give rise to an Article III injury. [Citations.] Furthermore, an

       organization does not suffer an injury in fact where it ‘expend[s] resources to educate its

       members and others’ unless doing so subjects the organization to ‘operational costs

       beyond those normally expended.’ [Citation.]” Id. at 919-20.

Based on these principles, the court held that, even taking FWW’s allegations as true, it failed to

allege anything more than an abstract injury to its interests. More specifically, the court noted

that FWW did not allege that the regulations limited FWW’s ability to seek redress for violations

of law or restricted the flow of information that FWW used to educate its members. Although the

court acknowledged that FWW claimed that it would spend resources to educate its members and

the public about the regulations, it had made no allegations indicating that its organizational

activities had been perceptibly impaired in any way; thus, FWW had not alleged an injury that

would give rise to organizational standing. See id. at 921.

¶ 32   Applying this law to the case before us, we conclude that the allegations in plaintiffs’

complaint do not support their claim of standing. As discussed above, to establish an injury

sufficient to confer standing, plaintiffs’ ability to provide services or perform their daily


                                                - 15 -
No. 1-19-2099


operations must be impaired. See Havens, 455 U.S. at 379 (“If, as broadly alleged, [Havens’]

steering practices have perceptibly impaired HOME’s ability to provide counseling and referral

services ***, there can be no question that the organization has suffered injury in fact.”); Food &

Water Watch, Inc., 808 F.3d at 919 (“To allege an injury to its interest, ‘an organization must

allege that the defendant’s conduct perceptibly impaired the organization’s ability to provide

services in order to establish injury in fact.’ [Citation.] An organization’s ability to provide

services has been perceptibly impaired when the defendant’s conduct causes an ‘inhibition of

[the organization’s] daily operations.’ [Citation.]”). Plaintiffs, in contrast, have made no

allegations that they have suffered any impairment to the provision of their services or the

performance of their daily operations.

¶ 33   Instead, plaintiffs’ allegations consist only of claims that the City’s discriminatory

administration of the TIF program and illegal designation of the Cortland and Chicago River TIF

district caused them to divert resources from their other, usual advocacy efforts to engage in

advocacy efforts to counter the City’s actions. Plaintiffs also alleged that the City’s actions have

frustrated their missions and undermined their core purposes. These claims, however, do not

constitute concrete and demonstrable injuries to their activities and are, instead, only abstract

injuries to their interests that are insufficient to confer standing. Food & Water Watch, Inc., 808

F.3d at 919 (“An organization must allege more than a frustration of its purpose because

frustration of an organization’s objectives ‘is the type of abstract concern that does not impart

standing.’ [Citation.] *** Accordingly, for FWW to establish standing in its own right, it must

have ‘suffered a concrete and demonstrable injury to [its] activities.’ [Citation.]”).

¶ 34   Plaintiffs, by their own allegations, have for years engaged in advocacy in an effort to

achieve their respective ideological goals. Thus, plaintiffs’ expenditure of resources to advocate


                                                - 16 -
No. 1-19-2099


against the City’s actions, at most, simply represents a shift in the target of plaintiffs’ advocacy

efforts. In other words, by advocating against the City’s discriminatory administration of the TIF

program and illegal designation of the Cortland and Chicago River TIF district, plaintiffs are

doing the same thing they did before the City engaged in its alleged misconduct—advocating

against systems, practices, and policies that run counter to their missions—just with a new target.

¶ 35   We recognize that by shifting their advocacy efforts to the City’s actions, plaintiffs have

likely also needed to shift their resources from their previous advocacy efforts to their advocacy

efforts against the City’s actions. This reallocation, however, is simply part of any organization’s

management. Absent infinite resources, all organizations must engage in difficult decisions on

how to prioritize their efforts and, accordingly, how to allocate their resources. As the social,

political, legal, and economic landscapes change, these decisions must be revisited and

reassessed. Plaintiffs do not have a protectable interest in their allocation of resources as it

existed prior to their efforts directed against the City’s actions, such that any circumstances that

compel a change in the allocation of plaintiffs’ resources does not necessarily constitute an injury

to them.

¶ 36   Accordingly, the fact that plaintiffs reallocated their resources to counter the effects of

the City’s actions does not represent a palpable and distinct injury to plaintiffs, as the

reallocation of resources is inherent in the operations of such organizations. See Lane, 703 F.3d

at 674-75 (concluding that the plaintiff organization’s diversion of resources was not an injury

sufficient to confer standing because “[a]lthough a diversion of resources might harm the

organization by reducing the funds available for other purposes, ‘it results not from any actions

taken by [the defendant], but rather from the [organization’s] own budgetary choices’ ” (quoting

Fair Employment Council, 28 F.3d at 1276)); Plotkin, 239 F.3d at 886 (where the Better


                                                - 17 -
No. 1-19-2099


Government Association had in the past had used investigators, attorneys, journalistic

techniques, and litigation to expose corruption and advance government reform, its expenditure

of time and money in the manner to pursue the fraud alleged in Plotkin did not confer standing

on it because “ordinary expenditures as part of an organization’s purpose do not constitute the

necessary injury-in-fact required for standing”); Animal Legal Defense Fund, 932 F.2d at 936

(“HFA and AVAR assert only a general interest in preventing cruelty to animals. That these

appellants allege that they will expend more dollars on organizational activities and expenses [to

counteract the defendants’ alleged illegal actions] does not serve to distinguish them from any

member of the public with a particularized conviction about protecting animals. *** Thus, HFA

and AVAR have failed to allege any legally cognizable injury.” (Emphasis in original.)).

¶ 37    We briefly note, however, plaintiffs’ argument in their brief that the lack of funding for

schools and other vital public institutions due to the siphoning of tax funds by illegal TIF

districts from the general tax fund, constitutes an actionable injury conferring standing on

plaintiffs where it undermines their ability to achieve their goals. This argument is without merit

because, even assuming the City’s actions result in a substantial lack of funding to public schools

and other public institutions which impact the quality of and access to public education and

public services, this does not injure plaintiffs in this case. Instead, the City’s actions might injure

the public school teachers and students who are denied access to the services offered at other

public institutions.

¶ 38    Moreover, if we were to agree that plaintiffs have standing here because the City’s

actions detracted from the funds plaintiffs believe necessary to realize their general missions, we

would essentially be holding that organizations have standing to challenge any government

action that affects the funding of the organizations’ pet issue. Such a holding would effectively


                                                - 18 -
No. 1-19-2099


open the litigation floodgates and eliminate the standing requirement give that organizational

standing could be based simply on an organization’s ideological disagreement with the allocation

of government funds or any policy, program, or action that results in the organization’s goals not

being funded to the extent the organization desires. See Valley Forge Christian College, 454

U.S. at 483 (“[A]ssertion of a right to a particular kind of Government conduct, which the

Government has violated by acting differently, cannot alone satisfy the [standing] requirements

of Art. III without draining those requirements of meaning.”). This would result in courts being

used to adjudicate value disputes or matters of general public concern that are better addressed

by other branches of the government. See id. at 473, 475 (stating that the judicial process should

not be used to vindicate value interests of concerned bystanders and observing that courts have

refrained from adjudicating abstract questions of broad public importance that are no more than

general complaints by the larger public better addressed by the legislature); see also, e.g.,

Glisson, 188 Ill. 2d at 231 (“[A] party cannot gain standing merely through a self-proclaimed

interest or concern about an issue, no matter how sincere.”); Lombard Historical Comm’n v.

Village of Lombard, 366 Ill. App. 3d 715, 718 (2006) (stating that a self-proclaimed concern in

an issue does not vest one with standing, even if manifested by voluntary contributions).

¶ 39   Our conclusion that an organization’s diversion of resources, without more, is not an

injury sufficient to confer standing also resolves any concern regarding fabricated standing. If the

diversion or spending of resources to counter the effects of a defendant’s act or omission

constitutes an injury sufficient to confer standing, then organizations could artificially create

standing simply by expending some of their resources to “combat” the defendant’s action, even

if the organization was not otherwise injured by the defendant’s action. This would, in our




                                                - 19 -
No. 1-19-2099


opinion, completely undermine the purpose of the standing requirement by allowing those not

actually injured to bring suit.

¶ 40    We recognize there are some cases that suggest a diversion of resources alone is

sufficient to confer standing on an organization. See, e.g., Nnebe v. Daus, 644 F.3d 147, 157 (2d

Cir. 2011) (“Even if only a few suspended drivers are counseled by NYTWA in a year, there is

some perceptible opportunity cost expended by the Alliance, because the expenditure of

resources that could be spent on other activities ‘constitutes far more than simply a setback to

[NYTWA’s] abstract social interests.’ [Citation.]”); Equal Rights Center v. Post Properties, Inc.,

633 F.3d 1136, 1140 (D.C. Cir. 2011) (“While the diversion of resources to litigation or

investigation in anticipation of litigation does not constitute an injury in fact sufficient to support

standing, the ERC’s alleged diversion of resources to programs designed to counteract the injury

to its interest in promoting fair housing could constitute such an injury.”); Village of Bellwood v.

Dwivedi, 895 F.2d 1521, 1526 (7th Cir. 1990) (“Havens makes clear, however, that the only

injury which need be shown to confer standing on a fair-housing agency is deflection of the

agency’s time and money from counseling to legal efforts directed against discrimination. These

are opportunity costs of discrimination, since although the counseling is not impaired directly

there would be more of it were it not for the defendant’s discrimination.”). ¶ 41      For all the

reasons explained at length above, we find that these cases misread and oversimplify the holding

in Havens and that the better approach is to require an organization seeking standing on its own

behalf to have suffered some impairment of its provision of services or performance of its

activities. Because plaintiffs’ complaint in this case alleged no such impairment of the provision

of its services or performance of its activities, we conclude that the circuit court did not err in

dismissing plaintiffs’ complaint with prejudice for lack of standing.


                                                - 20 -
No. 1-19-2099


¶ 42    To the extent our dissenting colleague believes that plaintiffs should be afforded an

opportunity to allege a viable injury in an amended complaint, this issue was forfeited. In fact,

plaintiffs specifically admitted at oral argument that it was “correct” that they “never asked to

amend” their complaint during the lower court proceedings. And contrary to the dissent’s

suggestion that plaintiffs had implicitly requested to amend their complaint at the dismissal

hearing, the record shows that plaintiffs elected to forego that request when they stated: “we

believe that the complaint as filed includes sufficient facts to form the basis for a conclusion that

both plaintiffs have standing.” We cannot find an abuse of discretion in the circuit court’s

decision to not afford plaintiffs an opportunity they never requested. See, e.g., Thompson v. N.J.,

2016 IL App (1st) 142918, ¶ 64 (where the plaintiff admitted that he never requested leave to file

an amended complaint, the reviewing court “must assume that the circuit court acted within its

discretion in refusing to permit any proposed amendment”). Accordingly, the circuit court

properly dismissed plaintiffs’ complaint against defendant in this case with prejudice.

¶ 43                                      CONCLUSION

¶ 44    For the foregoing reasons, we affirm the circuit court’s judgment dismissing plaintiffs’

complaint with prejudice.

¶ 45    Affirmed.

¶ 46    JUSTICE PUCINSKI, dissenting:

¶ 47    I respectfully dissent. Although I agree, for the reasons stated in the majority opinion,

that the allegations of the plaintiffs’ complaint do not support a finding of standing, I would

remand the matter to the trial court to afford plaintiffs the opportunity to amend.

¶ 48    A dismissal with prejudice has the harsh effect of definitively and finally terminating a

plaintiff’s pursuit of his or her cause of action; there is no opportunity for the plaintiff to correct


                                                 - 21 -
No. 1-19-2099


errors, expand on allegations, or otherwise amend. See Jackson v. Alverez, 358 Ill. App. 3d 555,

559 (2005) (explaining that a dismissal with prejudice means that the trial court will not allow

the plaintiff to replead and, thus, such dismissals are final). Although, generally, it is within the

trial court’s discretion whether to dismiss a complaint pursuant to section 2-615 or 2-619 with

prejudice (Gajda v. Steel Solutions Firm, Inc., 2015 IL App (1st) 142219, ¶ 31), that discretion

should be exercised liberally in favor of amendment (Hartshorn v. State Farm Insurance Co.,

361 Ill. App. 3d 731, 735 (2005)). Liberally allowing amendment serves the primary goal of our

legal system—providing litigants with the opportunity to fully and fairly present their causes of

action. Gajda, 2015 IL App (1st) 142219, ¶ 31; see also In re Estate of Chernyk, 138 Ill. App. 3d

233, 236 (1985). Moreover, the liberal allowance of amendments serves society’s interest in

having cases decided on their merits as opposed to on technicalities. Smith v. Chemical

Personnel Search, Inc., 215 Ill. App. 3d 1078, 1084 (1991). “[T]he most important consideration

in determining whether an amendment should be allowed is whether it will be in furtherance of

justice,” and any “[d]oubts should be resolved in favor of the allowance of the amendment.” Id.

at 1085.

¶ 49    In contrast, a dismissal should be with prejudice only when it is clear that the plaintiff is

unable to prove any set of facts that would entitle it to relief. Bruss v. Przybylo, 385 Ill. App. 3d

399, 406 (2008). “Where a claim can be stated, the trial court abuses its discretion if it dismisses

the complaint with prejudice and refuses the plaintiff further opportunities to plead.” Id.

¶ 50    Here, the trial court, without ever having permitted plaintiffs the opportunity to amend,

ended plaintiffs’ pursuit of their claims against the City. Although it is true that plaintiffs’

complaint did not contain any allegations that the City’s actions impaired their provision of

services or performance of activities, it is not apparent that plaintiffs would be unable to plead



                                                 - 22 -
No. 1-19-2099


and prove such allegations if given the opportunity. Certainly, plaintiffs’ allegations that the

City’s actions caused them to divert and reallocate their resources do not necessarily preclude

additional allegations that the City’s actions impaired the provision of plaintiffs’ services or

performance of their activities. Because it cannot be said with certainty that plaintiffs would be

unable to sufficiently allege their standing in an amended complaint, that doubt should have been

resolved in their favor, and the trial court should have afforded them the opportunity to amend.

To deny plaintiffs the opportunity to amend, especially where they had not previously been

afforded that opportunity, does not further the ends of justice, unnecessarily and improperly

avoids rendering a decision on the merits, and denies plaintiffs the chance to fully present their

claims. For those reasons, I believe that the trial court should have permitted plaintiffs the

opportunity to amend their complaint and that failing to do so was an abuse of discretion. See

Gajda, 2015 IL App (1st) 142219, ¶ 34 (“Because with amendment claims for employee

misclassification and retaliation under the [Employee Classification Act (820 ILCS 185/60 (West

2012))] could be stated, the court erred in dismissing these counts with prejudice.”).

Accordingly, I would remand this matter to the trial court with instructions to permit plaintiffs to

amend their complaint.

¶ 51   In so concluding, I recognize that plaintiffs did not formally request leave to amend their

complaint in their written response to the City’s motion to dismiss. During the arguments on the

motion to dismiss, however, plaintiffs’ counsel stated to the trial court that, although they

believed their complaint contained sufficient allegations to support a finding of standing as to

both plaintiffs, the plaintiffs’ allegations of injury “could certainly be supplemented in an

amended complaint if it needed to be.” I think this statement clearly constitutes a request for

leave to amend if the trial court concluded (as it did) that the allegations in plaintiffs’ complaint


                                                - 23 -
No. 1-19-2099


did not support a finding of standing. Moreover, it suggests that even plaintiffs’ counsel believed

that amendment could cure the alleged defects.

¶ 52   In light of the harsh effect a dismissal with prejudice has on a plaintiff’s ability to seek

justice, public policies favoring amendment and decisions on the merits, and the fact that

plaintiffs’ existing allegations are not inherently inconsistent with additional allegations that the

City’s actions impaired plaintiffs’ provision of services and performance of activities, I believe

that we should remand this matter to the trial court with instructions that it grant plaintiffs the

opportunity to file an amended complaint.




                                                - 24 -
No. 1-19-2099




                                 No. 1-19-2099




Cite as:                 Grassroots Collaborative v. City of Chicago, 2020 IL App (1st)
                         192099




Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 2019-CH-
                         04888; the Hon. Neil H. Cohen, Judge, presiding.




Attorneys                Aneel L. Chablani, Gavin Kearney, and Clifford Helm, of
                         Chicago Lawyers’ Committee for Civil Rights, of Chicago, and
for                      Jon Greenbaum (pro hac vice), Thomas Silverstein (pro hac
Appellant:               vice), and Megan Reif (pro hac vice), of Lawyers’ Committee
                         for Civil Rights Under Law, of Washington, D.C., for
                         appellants.




Attorneys                Mark A. Flessner, Corporation Counsel, of Chicago (Benna
                         Ruth Solomon, Myriam Zreczny Kasper, and Elizabeth Mary
for                      Tisher, Assistant Corporation Counsel, of counsel), for appellee.
Appellee:




                                      - 25 -